Citation Nr: 0210462	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-18 722 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claims for service connection for 
hypertension and a right eye disorder.

The veteran was scheduled for a Travel Board hearing at the 
Houston RO on July 9, 2002.  However, he failed to report for 
the hearing and has not provided any cause for his failure to 
appear, nor has he requested another hearing.  Under these 
circumstances, his request for a Travel Board hearing is 
deemed to be withdrawn.  38 C.F.R. § 20.702(d) (2001).


FINDING OF FACT

There is no post-service medical evidence of hypertension or 
an acquired right eye disorder; recent VA medical and eye 
examinations ruled out a diagnosis of either disability, 
other than a refractive error, which is not a disability for 
VA compensation purposes.


CONCLUSION OF LAW

Service connection for claimed hypertension and a right eye 
disorder is not warranted.  38 U.S.C.A. § 1110, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran examinations 
in relation to this claim, and those evaluations have ruled 
out the disabilities at issue.  The RO also advised the 
veteran of the evidence necessary to substantiate his claims, 
by various documents, including the April 1999 RO decision, 
the August 1999 Statement of the Case, a September 2001 
Supplemental Statement of the Case, and correspondence dated 
in July 2001.  The latter document informed the veteran as to 
what evidence VA would obtain and what information or 
evidence he must submit.  Further, it does not appear that 
the veteran has identified any pertinent evidence that has 
not been obtained or requested by the RO.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, including the revised 
regulatory provisions to be codified at 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.





Background

The veteran alleges that he has been told that he has 
cataracts in his eyes.  He also alleges that he was treated 
for non-specific urine infections that caused his 20/20 
vision on his right eye to be impaired.

The service medical records show that the veteran was not 
treated for hypertension or any disorder of the eye during 
his period of service.  He was treated on several occasions 
for several urine infections.  The following blood pressure 
readings were recorded during service:  July 1970 - 120/80, 
September 1971 - 110/80, and at separation in May 1972 - 
132/90.  Borderline hypertension was diagnosed on the May 
1972 separation examination.

The veteran was also noted to have a visual defect in the 
right eye on the May 1972 separation examination.  His 
distant vision was noted to be right 20/25 and left 20/20.

The veteran underwent a VA hypertension examination in April 
1999.  The veteran stated that he thought his blood pressure 
was up at times.  He stated that he had never taken any 
medications.  His blood pressure was recorded as 116/60, 
right arm lying, 110/72 right arm sitting, and 108/76 left 
arm sitting.  The assessment was currently normotensive on no 
medications.

The veteran underwent a VA eye examination in July 1999.  The 
external examination including the ocular examination was 
within normal limits.  His visual acuity with correction at 
distance was 20/25 in the right eye pinholing to 20/20.  His 
visual acuity in the left eye was 20/25 and pinholing to 
20/20.  He was J-l with correction at both eyes.  He was 
wearing in the right eye a minus 1.00 sphere +2.50 cylinder 
at axis 97 and in the left eye he was wearing minus 1.00 
sphere +2.25 diopter cylinder at axis 80.  There was a 1.50 
diopter AD in both eyes.  Manifest refraction reveals a 
refractive error of minus 1.25 sphere +2.50 cylinder at 97 in 
the right eye yielding 20/20 vision.  In the left eye, his 
refractive error was minus 0.75+2.25 cylinder at 80 resulting 
at 20/20 vision at distance.  Extraocular movements revealed 
full versions and orthotropia.  Field examination revealed 
the fields to be full to 3-step confrontation to 8 in both 
eyes.  Slit lamp examination revealed the lids, lashes and 
the lacrimal apparatus to be within normal limits in both 
eyes.  There was no conjunctival injection and the cornea was 
clear in both eyes. The iris was within normal limits in both 
eyes.  The lens was clear bilaterally.  Intraocular pressure 
by applanation tonometry was 8 in the right eye and 10 in the 
left eye.  Dilated fundus examination revealed normal-
appearing optic nerves with approximately 0.1-1.2 cup to disc 
ratio, healthy neural rim and the macula, vessels and 
periphery of both eyes were within normal limits as well.  
There was no vitreous cell or pigment noted.  The examiner 
concluded that the veteran had a normal structure ocular 
examination and also had a refractive error.

The veteran underwent another VA hypertension examination in 
July 1999.  His blood pressure was measured as 140/84, and 
was checked three times.  The examiner noted that 
hypertension was not detected on examination.

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain specified 
diseases, to include hypertension, on a presumptive basis if 
not otherwise established as incurred in service, if such 
diseases are manifest to a compensable degree within one year 
following the veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2001).

Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for hypertension and a 
right eye disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(VA's interpretation of the provisions of 38 U.S.C.A § 1110 
to require evidence of a present disability is consistent 
with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.

While borderline hypertension was noted during service, there 
is no post-service medical evidence of record to show 
hypertension.  The veteran was afforded two VA hypertension 
examinations, in April and July 1999, and both evaluations 
revealed normal blood pressure with no indication of any 
post-service hypertension.  That is, these examinations ruled 
out a diagnosis of hypertension.  In the absence of medical 
evidence of a diagnosis of the claimed disability, the 
veteran's claim must be denied.  

The only relevant post-service medical evidence pertaining to 
the veteran's claimed right eye disorder is the report of a 
VA eye examination in July 1999.  Upon that  evaluation, the 
examiner concluded that the veteran had a normal structure 
ocular examination and a refractive error.  A refractive 
error is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303(c).  In the absence of medical evidence of 
a diagnosis of an acquired eye disability, the veteran's 
claim must be denied.  

The evidence shows neither the current existence of 
hypertension nor an eye disorder beyond refractive error.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is for application in the 
instant case.  Accordingly, entitlement to service connection 
for hypertension and a right eye disorder is not warranted.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension and a 
right eye disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

